HUGHES, J.
dissenting.
I respectfully dissent and would grant the writ. The district court made a finding Ms. Gervais was unavailable to testify at trial. Although plaintiff was not present at Ms. Gervais’ deposition, plaintiffs insurer, a party with a similar interest to that of plaintiff, was present at the deposition. Therefore, the hearsay exception set forth in La.Code Evid. Art. 804(B)(1) is applicable. Accordingly, I would reverse the judgment of the district court, which granted plaintiffs motion in limine to exclude Ms. Gervais’ testimony.